[J-92-2017] [MO: Donohue, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                :   No. 33 MAP 2017
                                              :
                     Appellant                :   Appeal from the Superior Court Order
                                              :   at No. 2299 EDA 2015 dated
                                              :   September 30, 2016, Reconsideration
              v.                              :   Denied December 5, 2016, Quashing
                                              :   the Bucks County Court of Common
                                              :   Pleas Order dated June 30, 2015, at
 TERRELL LARON WALKER, DAMAIRE                :   Nos. CP-09-CR-0000100-2015, CP-
 WALLACE, QUASHAAD RODNEY                     :   09-CR-0000101-2015, CP-09-CR-
 JAMES AND MAURICE TOWNER JR.,                :   0000102-2015, CP-09-CR-0000103-
                                              :   2015
                     Appellees                :
                                              :   ARGUED: November 29, 2017


                     CONCURRING AND DISSENTING OPINION


JUSTICE MUNDY                                                  DECIDED: June 1, 2018
      In this case, the trial court issued a single suppression order granting the motions

to suppress of four codefendants arising from one traffic stop. The findings of fact and

conclusions of law equally applied to each codefendant. See MO at 5. I agree with the

Majority Opinion that under the circumstances, the Commonwealth’s appeal should not

be quashed. I further agree that a party who seeks to appeal a single order resolving

more than one docket number should file separate notices of appeal. However, I would

eschew adopting a bright-line rule that in the event of a procedural misstep such as the

one that occurred here, quashal is necessarily required.

       I recognize that the comment to Rule of Appellate Procedure 341 instructs that

separate notices of appeal must be filed from one or more orders resolving issues

respecting multiple docket numbers. See Pa.R.A.P. 341, Official Note. Its dictate in this
regard is supported by a citation to Commonwealth v. C.M.K., 932 A.2d 111 (Pa. Super.

2007). However, the parties in C.M.K. sought to file a single notice of appeal from two

separate judgments of sentence, stemming from convictions for separate charges, and

docketed individually. Plainly, those circumstances compel the parties to file separate

notices of appeal. See C.M.K., 932 A.2d at 113 (recognizing, “readily apparent” problems

when criminal codefendants file a joint notice of appeal, considering that, in most cases,

the convictions would not be for identical actions). Here, in contrast, the trial court issued

one order disposing of the sole issue of the appropriateness of the traffic stop and its

reasoning was identical with respect to each codefendant. Although the Commonwealth

should have filed separate notices of appeal, its decision to file one notice of appeal

mirrored the handling of the case by the trial court.

       I appreciate that the filing of a single notice of appeal from an order or orders

resolving more than one case may justify quashal in certain circumstances including

where the issues raised are not identical or substantially similar. Accord Gen. Elec. Credit

Corp. v. Aetna Cas. & Sur. Co., 263 A.2d 448, 452 (Pa. 1970). Moreover, I share the

general disapproval of the practice espoused in our case law. See, e.g., id. at 453.

However, we have resorted to quashing appeals based on procedural errors “where no

meaningful choice could be made” to allow the appeal to proceed on the merits. Id.

(footnote omitted).

          In the interests of justice and judicial economy, I favor continuing the practice of

addressing the merits of an appeal, despite a procedural error, where the circumstances

permit.    Specifically, when the issues are substantially identical, where there is no

objection or no prejudice would ensue, and where quashing the appeal would result in a

total preclusion of the issue being addressed. See id.; Commonwealth v. Swift, 667 A.2d
477, 478-79 (Pa. Cmwlth. 1995); see also In the Interest of P.S., 158 A.3d 643, 648 (Pa.




                              [J-92-2017] [MO: Donohue, J.] - 2
Super. 2017) (declining to quash where juvenile filed a single notice of appeal from

multiple adjudications, including each docket number on his single notice, because

juvenile presented intertwined issues relating to the adjudications, the Commonwealth

did not object to the case proceeding, and the appeal period had expired). Accordingly,

I respectfully concur with the disposition of the instant case but dissent as to the Majority’s

prospective holding.




                             [J-92-2017] [MO: Donohue, J.] - 3